DETAILED ACTION
This action is a response to an application filed 7/30/19 in which claims 1-22 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Patent No.: 8,773, 969), herein Zhang and Giesberts et al. (Pub. No.: 2005/0152359), herein Giesberts.
As to claim 1, Zhang teaches a method for transmitting packets in a wireless communication network, the method comprising: 
receiving, at a first communication device, one or more physical layer (PHY) data units from a second communication device via a communication channel that includes a first frequency segment and a second frequency segment separated from the first frequency segment by a gap in frequency, wherein the gap is not used for the communication channel (Zhang column 7 lines 58-60 a PPDU can be transmitted and column 8 lines 2-4 a wireless communication device can include two or more MCUs to generate a multi-radio packet that includes two or more MPDUs and Fig. 4B transmit in a first frequency band a first signal based on a first portion of a data packet, transmit in a second frequency band a second signal based on a second portion of the data packet and column 9 lines 16-21 a radio device can transmit and receive on two or more wirless channels that are on two different portions of an 80MHz band, two 20 non adjacent bands can be transmitted by inserting zero tones in the frequency domain for the the bands not allocated for the two 20 Mhz signals (gap in frequency)) , and
and wherein receiving the one or more PHY data units includes simultaneously i) receiving a first frequency portion of the one or more PHY data units via the first frequency segment of the communication channel, and ii) receiving a second frequency portion of the one or more PHY data units via the second frequency segment of the communication channel (Zhang column 7 lines 58-60 a PPDU can be transmitted Fig. 4A transmit the data packet to the single wireless communication device by concurrent transmissions of the different portions of the data packet over different wireless channels)
; extracting, at the first communication device, a plurality of media access control (MAC) layer data units from the one or more PHY data units (Zhang column 8 lines 20-29 two PPDUs and corresponding MPDUs can be received separately and then de-parsed (extracted))

 including i) extracting a first MAC layer data unit from the first frequency portion of the one or more PHY data units, and ii) extracting a second MAC layer data unit from the second frequency portion of the one or more PHY data units, wherein the plurality of MAC layer data units are from the second communication device (Zhang column 8 lines 20-29 two PPDUs and corresponding MPDUs can be received separately and then de-parsed (extracted) column 7 lines 58-60 a PPDU can be transmitted Fig. 4A transmit the data packet to the single wireless communication device by concurrent transmissions of the different portions of the data packet over different wireless channels); 

Zhang does not teach
generating, at the first communication device, acknowledgement information for the plurality of MAC layer data units; and 

transmitting, by the first communication device, the acknowledgment information to the second communication device via one or both of i) the first frequency segment and ii) the second frequency segment.

However Giesberts does teach
(Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame); and 
	transmitting, by the first communication device, the acknowledgment information to the second communication device via one or both of i) the first frequency segment and ii) the second frequency segment (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame);
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang and Giesberts, because Giesberts teaches us [0014] In typical communication between devices in accordance with the 802.11 standard, every MAC-layer frame is acknowledged with an ACK message (or ACK frame) that is sent a short interframe space (SIFS) period after the initial physical-layer frame is sent. Other possible methods include variations of Block-ACK, where multiple data frames can be acknowledged in one Block-ACK message, which Block-ACK message is sent either immediately after a Block-ACK request (immediate Block-ACK) or after a separate contention period (delayed Block-ACK).
AS to claim 12, Zhang teaches a first communication device for communicating in a wireless communication network, the first communication device comprising:
	 a wireless network interface device comprising one or more integrated circuits (ICs) configured to (Fig 1A transceiver electronics): 
receive one or more physical layer (PHY) data units from a second communication device via a communication channel that includes a first frequency segment and a second frequency segment separated from the first frequency segment by a gap in frequency, wherein the gap is not used for the communication channel (Zhang column 7 lines 58-60 a PPDU can be transmitted and column 8 lines 2-4 a wireless communication device can include two or more MCUs to generate a multi-radio packet that includes two or more MPDUs and Fig. 4B transmit in a first frequency band a first signal based on a first portion of a data packet, transmit in a second frequency band a second signal based on a second portion of the data packet and column 9 lines 16-21 a radio device can transmit and receive on two or more wirless channels that are on two different portions of an 80MHz band, two 20 non adjacent bands can be transmitted by inserting zero tones in the frequency domain for the the bands not allocated for the two 20 Mhz signals (gap in frequency))  and
(Zhang column 7 lines 58-60 a PPDU can be transmitted Fig. 4A transmit the data packet to the single wireless communication device by concurrent transmissions of the different portions of the data packet over different wireless channels)
 and
 wherein the one or more ICs are further configured to: extract a plurality of media access control (MAC) layer data units from the one or more PHY data units (Zhang column 8 lines 20-29 two PPDUs and corresponding MPDUs can be received separately and then de-parsed (extracted))
including i) extracting a first MAC layer data unit from the first frequency portion of the one or more PHY data units, and ii) extracting a second MAC layer data unit from the second frequency portion of the one or more PHY data units, wherein the plurality of MAC layer data units are from the second communication device (Zhang column 8 lines 20-29 two PPDUs and corresponding MPDUs can be received separately and then de-parsed (extracted) column 7 lines 58-60 a PPDU can be transmitted Fig. 4A transmit the data packet to the single wireless communication device by concurrent transmissions of the different portions of the data packet over different wireless channels); 

	Zhang does not teach
 generate acknowledgement information for the plurality of MAC layer data units, and transmit the acknowledgment information to the second communication device via one or both of i) the first frequency segment and ii) the second frequency segment.
However Giesberts does teach
	generate, at the first communication device, acknowledgement information for the plurality of MAC layer data units (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame); and 

	transmit, by the first communication device, the acknowledgment information to the second communication device via one or both of i) the first frequency segment and ii) the second (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame);
 
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang and Giesberts for the same reasons stated in claim 1.


	As to claim 2, the combination of Zhang and Giesberts teach the method of claim 1, wherein transmitting the acknowledgment information to the second communication device comprises at least one of: Attorney Docket No.: MP11026D1Customer No. 123859 transmitting, by the first communication device, acknowledgment information for the first MAC layer data unit via the second frequency segment; and transmitting, by the first communication device, acknowledgment information for the second MAC layer data unit via the first frequency segment (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame) via first segment);



	As to claim 5, the combination of Zhang and Giesberts teach the method of claim 1, wherein: generating the acknowledgment information includes: generating a first acknowledgment frame to acknowledge receipt of the first MAC layer data unit, andAttorney Docket No.: MP11026D1 Customer No. 123859generating a second acknowledgment frame to acknowledge receipt of the second MAC layer data unit (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame);
; and transmitting the acknowledgment information includes: transmitting the first acknowledgment frame to the second communication device via the first frequency segment of the communication channel, and transmitting the second acknowledgment frame to the second communication device via the second frequency segment of the communication channel (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame);

Claim 16 is rejected for the same reasons stated in claim 5.

  
	As to claim 6, the combination of Zhang and Giesberts teach the method of claim 1, wherein: generating the acknowledgment information includes: generating a block acknowledgment frame to acknowledge receipt of the first MAC layer data unit and receipt of the second MAC layer data unit (Geisberts [0014] Other possible methods include variations of Block-ACK, where multiple data frames can be acknowledged in one Block-ACK message); and transmitting the acknowledgment information includes: transmitting the block acknowledgment frame to the second communication device via the communication channel (Geisberts [0014] Other possible methods include variations of Block-ACK, where multiple data frames can be acknowledged in one Block-ACK message);   

Claim 17 is rejected for the same reasons stated in claim 6.

	As to claim 13, the combination of Zhang and Giesberts teach the first communication device of claim 12, wherein the one or more ICs are further configured to: transmit acknowledgment information for the first MAC layer data unit via the second frequency segment (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame) via a frequency segment);
; and transmit acknowledgment information for the second MAC layer data unit via the first frequency segment (Giesberts [0014] every MAC-layer frame is acknowledged with an ACK message (or ACK frame) via a frequency segment);

Claims 7, 8, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Giesberts and Ahn et al. (Pub. No,: 2018/0131471), herein Ahn
	As to claim 7, the combination of Zhang and Geisberts teach the method of claim 6, wherein transmitting the block acknowledgment frame to the second communication device via the communication channel includes: transmitting the block acknowledgment frame via the first frequency segment of the communication channel (Geisberts [0014] Other possible methods include variations of Block-ACK, where multiple data frames can be acknowledged in one Block-ACK message); 

	Zhang nor Geisberts teach

and transmitting a duplicate of the block acknowledgment frame via the second frequency segment of the communication channel


 and transmitting a duplicate of the block acknowledgment frame via the second frequency segment of the communication channel (Ahn [0132] the AP may insert duplicated ACK information into the block ACKs of the second channel to the fourth channel)) ;

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Zhang and Geisberts with Ahn, because Ahn teaches us 0132] According to another embodiment of the present invention, as shown in FIG. 19 (b), the AP may insert duplicated ACK information into a block ACK transmitted through at least one channel to match the termination point of the block ACK transmissions in each channel.


Claim 18 is rejected for the same reasons stated in claim 7


	As to claim 8, the combination of Zhang, Geisberts and Ahn teach the method of claim 6, wherein transmitting the block acknowledgment frame to the second communication device via the communication channel includes:  Page 97 of 106PATENT APPLICATION Attorney Docket No.: MP11026D1 Customer No. 123859 transmitting the block acknowledgment frame in a PHY data unit that spans the first frequency segment of the communication channel and the second frequency segment of the communication channel (Ahn [0132] insert duplicated ACK information into the block ACKs of the second channel to the fourth channel (spans first and second segments) 

Claim 19 is rejected for the same reasons stated in claim 8

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhang and Geisberts with Ahn for the same reasons stated in claim 7.


Allowable Subject Matter
Claims 3, 4, 9-11, 14, 15 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467


/AYANAH S GEORGE/Primary Examiner, Art Unit 2467